DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Claims 1 to 11, drawn to a bioreactor system, classified in class and subclass C12M, main-group and sub-group 25/14;
II.	Claims 12 to 17, drawn to a method for retrieving cells, classified in class and subclass C12M, main-group and sub-group 33/00; and
III. 	Claims 18 to 20, drawn to a method for culturing cells, classified in class and subclass C12M, main-group and sub-group 29/10.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either:  (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  M.P.E.P. § 806.05(e).  In this case, the process as claimed can be practiced by hand.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either:  (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  M.P.E.P. § 806.05(e).  In this case, the process as claimed can be practiced by an apparatus that does not measure the flow resistance of the scaffold.
Inventions II and III are directed to related methods.  The related inventions are distinct if:  (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification;
(b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) 	the prior art applicable to one invention would not likely be applicable to another invention; or
(e) 	the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101, or 35 U.S.C. § 112(a), or both. 
Applicant is advised that the reply to this Requirement to be complete must include:  (i) an election of one invention to be examined even though the Requirement may be traversed, 37 C.F.R. § 1.143; and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not 
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention.
If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
The examiner has required restriction between apparatus or product and process or method claims.  Where Applicant elects claims directed to the apparatus or product, and the apparatus or product claims are subsequently found allowable, withdrawn process or method claims that depend from or otherwise require all the limitations of an allowable apparatus or product claim will be considered for rejoinder.  All claims directed to a non-elected process or method invention must require all the limitations of an allowable apparatus or product claim for that process or method invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the apparatus or product claims and the rejoined process or method claims will be withdrawn, and the rejoined process or method claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.  Until all claims to the elected apparatus or Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the Restriction Requirement is withdrawn by the examiner before the patent issues.  M.P.E.P. § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Gautam Prakash/
Primary Examiner, Art Unit 1799